Citation Nr: 1645449	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a July 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In July 2016, the Veteran submitted additional evidence along with a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea, to include as secondary to a service-connected disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for sleep apnea, which he states is caused or aggravated by diabetes mellitus.  He is currently service-connected for diabetes mellitus.  See February 2012 Rating Decision.  He also currently has a diagnosis of and receives treatment for obstructive sleep apnea.  
August and September 2009 private sleep studies resulted in a diagnosis of obstructive sleep apnea for the Veteran, and January 2016 VA treatment records reflect that he is currently being treated for sleep apnea with continuous positive airway pressure (CPAP) therapy.

The Veteran has testified that his diabetes mellitus and corresponding insulin resistance has caused him to gain significant weight, and the added weight has caused his sleep apnea.  See, e.g., July 2016 Hearing Testimony.  The claims file, however, contains conflicting evidence as to whether his sleep apnea is etiologically related to diabetes mellitus.

The claims file contains a VA disability benefits questionnaire regarding the Veteran's sleep apnea claim.  The Board notes that the questionnaire's "date of note" is February 2012, while the "entry date" and VA examiner's signature are November 2013.  The examiner indicated that the Veteran was not examined, but his VA treatment records were reviewed.  The examiner opined that the sleep apnea was less likely than not related to diabetes mellitus, explaining that diabetes mellitus does not cause or aggravate sleep apnea, and is not a risk factor for developing sleep apnea.  The examiner noted that treatment records indicated the Veteran was overweight, and opined that the most common cause of sleep apnea is excessive weight and obesity.
By contrast, the claims file contains two letters from the Veteran's private physician.  In an October 2013 letter, the private physician noted that the Veteran had been his patient for 15 years.  He further noted that the onset of diabetes mellitus in 2008 resulted in an overall decline in the Veteran's usual state of excellent physical condition.  The private physician opined that the weight gain from diabetes mellitus resulted in sleep apnea.  In a February 2014 letter, the same private physician specifically noted that, in 2009, the Veteran gained 25 pounds because of diabetes mellitus, and that weight gain caused sleep apnea.

The Veteran has also submitted some medical literature supporting a link between diabetes mellitus and sleep apnea.  In March 2012, he submitted a webpage from the International Diabetes Foundation claiming that "[r]ecent research demonstrates the likelihood of a relationship between diabetes mellitus and obstructive sleep apnea..." and providing some supporting statistics.  In January 2014, the Veteran submitted an abstract of an article from Frontiers in Sleep and Chronobiology regarding a link between diabetes mellitus and sleep apnea.  While the abstract noted a link between diabetes mellitus and weight gain, and weight gain and sleep apnea, the abstract also noted that a number of studies have shown sleep apnea is associated with insulin resistance, glucose intolerance, and diabetes mellitus independent of obesity.  In July 2016, he submitted several additional articles and abstracts, including articles associating pre-diabetes and weight gain; noting high blood sugar leads to high body fat; and noting insulin therapy commonly results in weight gain.

The Board finds the October 2013 and February 2014 private physician's letters, combined with the submitted medical literature, to be more probative of the issue.  The private physician observed the Veteran's weight gain due to diabetes mellitus and determined the weight gain caused sleep apnea.  The submitted medical literature notes the links between diabetes and mellitus, generally. 

The Board observes that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  After considering the evidence of record, the Board finds that the Veteran's sleep apnea is at least as likely as not proximately due to or aggravated by a service-connected disorder.  38 C.F.R. § 3.310.

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


